DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Quayle Action
2.	This application is in condition for allowance except for the following formal matters:
Claim Objections
3.	Claims 1-35 are objected to because of the following informalities:  
	Claim 1 at lines 4-5 needs to be changed from “a plurality of force-measuring and touch-sensing integrated circuit (FMTSIC)” to “a plurality of force-measuring and touch-sensing integrated circuits (FMTSICs)” to be grammatically correct.  Compare claim 20 at lines 4-5 that sets forth these limitations appropriately.  Appropriate correction is required.  This objection applies to claims 2-6 that depend upon claim 1.
Claim 1 at lines 23-24 needs to be changed from “the respective FMTSIC” to “a respective FMTSIC” to fix a lack of antecedent basis issue.  This change would provide proper antecedent basis for “the respective FMTSIC” in claim 1 at lines 29-30 and 44-45.  Appropriate correction is required.  This objection applies to claims 2-6 that depend upon claim 1.
Claim 1 at line 25 needs to be changed from “the PMFEs of each of the FMTSICs” to “each of the at least one PMFE of each of the FMTSICs” to correct a lack of antecedent basis.  Compare claim 1 at lines 11 and 13 includes “wherein each of the FMTSICs comprises:…at least one…PMFE”.  Appropriate correction is required.  This objection applies to claims 2-6 that depend upon claim 1.
Claim 1 at lines 23-24 needs to be changed from “the respective PMFEs” to “respective PMFEs” to fix a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 2-6 that depend upon claim 1.
Claim 1 at lines 33-34 needs to be changed from “all of the Touched FMTSICs” to “all of the at least one of the Touched FMTSICs” to fix a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 2-6 that depend upon claim 1.
Claim 1 at line 44 needs to be changed from “the light-force conditions of each of the FMTSICs” to “light-force conditions of each of the FMTSICs” fix a lack of antecedent basis issue.  While claim 1 at lines 33-34 includes “light-force conditions…for all of the Touched FMTSICs” this does not provide antecedent basis for FMTSICs (i.e., Touched FMTSICs are different than FMTSICs).  Appropriate correction is required.  This objection applies to claims 2-6 that depend upon claim 1.
Claim 7 at lines 4-5 needs to be changed from “a plurality of force-measuring and touch-sensing integrated circuit (FMTSIC)” to “a plurality of force-measuring and touch-sensing integrated circuits (FMTSICs)” to be grammatically correct.  Appropriate correction is required.  This objection applies to claims 8-12 that depend upon claim 7.
Claim 7 at lines 25-26 needs to be changed from “the respective FMTSIC” to “a respective FMTSIC” to fix a lack of antecedent basis issue.  This amendment would provide proper antecedent basis for “the respective FMTSIC” in claim 7 at lines 31-32 and 44.  Appropriate correction is required.  This objection applies to claims 8-12 that depend upon claim 7.
Claim 7 at line 29 needs to be changed from “the respective PMFEs” to “respective PMFEs” to fix a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 8-12 that depend upon claim 7.
Claim 7 at line 29 needs to be changed from “the respective PMFEs” to “respective PMFEs” to fix a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 8-12 that depend upon claim 7.
Claim 7 at line 29 needs to be changed from “the respective PMFEs” to “respective PMFEs” to fix a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 8-12 that depend upon claim 7.
Claim 7 at line 35 needs to be changed from “the FMTSICs (Touched FMTSICs)” to “the FMTSICs that is a Touched FMTSIC” to fix a lack of antecedent basis issue.  This amendment would provide proper antecedent basis for “the FMTSICs (Touched FMTSICs)” in claim 7 at lines 39-40 and 47 and claim 9 at line 2.  Appropriate correction is required.  This objection applies to claims 8-12 that depend upon claim 7.
Claim 7 at line 48 needs to be changed from “the respective FMTSIC” to “a respective FMTSIC” to fix a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 8-12 that depend upon claim 7.
Claim 13 at lines 3-4 needs to be changed from “a plurality of force-measuring and touch-sensing integrated circuit (FMTSIC)” to “a plurality of force-measuring and touch-sensing integrated circuits (FMTSICs)” to be grammatically correct.  Appropriate correction is required.  This objection applies to claims 14-19 that depend upon claim 13.
Claim 13 at lines 25-26 needs to be changed from “the respective FMTSIC” to “a respective FMTSIC” to fix a lack of antecedent basis issue.  This amendment would provide proper antecedent basis for “the respective FMTSIC” in claim 13 at lines 32 and 51-52.  Appropriate correction is required.  This objection applies to claims 14-19 that depend upon claim 13.
Claim 13 at line 29 needs to be changed from “the respective PMFEs” to “respective PMFEs” to fix a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 8-12 that depend upon claim 7.
Claim 13 at lines 38-39 needs to be changed from “at least one of the FMTSICs (Touched FMTSICs)” to “at least one of the FMTSICs is a Touched FMTSIC” to fix a lack of antecedent basis issue.  This amendment would provide proper antecedent basis for “the Touched FMTSICs” in claim 13 at lines 39 and 42-44.  Appropriate correction is required.  This objection applies to claims 14-19 that depend upon claim 13.
Claim 20 at lines 20-21 needs to be changed from “the respective PMUT voltage signals” to “respective PMUT voltage signals” to fix a lack of antecedent basis issue.  This change would provide proper antecedent basis for “the respective PMUT voltage signals” in claim 20 at lines 26-27.  Appropriate correction is required.  This objection applies to claims 21-24 that depend upon claim 20.
Claim 20 at line 24 needs to be changed from “the respective PMFEs” to “respective PMFEs” to fix a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 21-24 that depend upon claim 20.
Claim 20 at lines 29-30 needs to be changed from “at least one of the FMTSICs (Touched FMTSICs)” to “at least one of the FMTSICs is a Touched FMTSIC” to fix a lack of antecedent basis issue.  This amendment would provide proper antecedent basis for “the Touched FMTSICs” in claim 20 at lines 33-35 and in claim 23 at lines 3-5.  Appropriate correction is required.  This objection applies to claims 21-24 that depend upon claim 20.
Claim 25 at line 14 needs to be changed from “coupled to processor” to “coupled to the processor” to be grammatically correct.  Compare claim 25 at line 12 already includes “a processor”.  Appropriate correction is required.  This objection applies to claims 26-29 that depend upon claim 25.  
Claim 25 at lines 21-22 needs to be changed from “the respective PMUT voltage signals” to “respective PMUT voltage signals” to fix a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 26-29 that depend upon claim 25.
Claim 25 at lines 21-22 needs to be changed from “the respective PMFEs” to “respective PMFEs” to fix a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 26-29 that depend upon claim 25.
Claim 25 at lines 27-28 needs to be changed from “the respective PMFE voltage signals” to “respective PMFE voltage signals” to fix a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 26-29 that depend upon claim 25.
Claim 25 at lines 30-31 needs to be changed from “at least one of the FMTSICs (Touched FMTSICs)” to “at least one of the FMTSICs that is a Touched FMTSIC” to fix a lack of antecedent basis issue.  This amendment would provide proper antecedent basis for “the Touched FMTSICs” in claim 25 at lines 32 and 34-36 and in claim 28 at lines 3-5.  Appropriate correction is required.  This objection applies to claims 26-29 that depend upon claim 25.
Claim 30 at line 6 needs to be changed from “the virtual buttons” to “virtual buttons” to correct a lack of antecedent basis issue.  This claim amendment would provide proper antecedent basis for “the virtual buttons” in claim 31 at lines 1-2.  Appropriate correction is required.  This objection applies to claims 31-35 that depend upon claim 30.
Claim 30 at lines 23-24 needs to be changed from “the respective PMUT voltage signals” to “respective PMUT voltage signals” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 31-35 that depend upon claim 30.
Claim 30 at line 27 needs to be changed from “the respective PMFEs” to “respective PMFEs” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 31-35 that depend upon claim 30.
Claim 30 at lines 29-30 needs to be changed from “the respective PMFE voltage signals” to “respective PMFE voltage signals” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 31-35 that depend upon claim 30.
Claim 30 at lines 34-35 needs to be changed from “at least one of the FMTSICs (Touched FMTSICs)” to “at least one of the FMTSICs is a Touched FMTSIC” to correct a lack of antecedent basis issue.  This claim amendment would provide proper antecedent basis for “the Touched FMTSICs” in claim 30 at lines 35-36 and 38-40 and in claim 33 at lines 4-5 and 8-9.  Appropriate correction is required.  This objection applies to claims 31-35 that depend upon claim 30.
Claim 30 at line 45 needs to be changed from “the respective FMTSIC” to “a respective FMTSIC” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 31-35 that depend upon claim 30.
Claim 33 at lines 10-11 needs to be changed from “the primary haptic feedback commands” to “primary haptic feedback commands” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 31-35 that depend upon claim 30.
Potentially Allowable Subject Matter
4.	Claims 1-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
5.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
            
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Independent claim 1 identifies the distinct features: “each of the FMTSICs(Fig. 26: 642, 643) corresponding to one(Fig. 26: 622) of a plurality of virtual buttons(Fig. 26: 622, 624, 626); the touch-input sub-system(Fig. 26: 629) is configured to determine supplemental haptic feedback commands(Fig. 31: 726) if “PMUT Triggered” Boolean data is True(Fig. 31: 718, Yes) for at least one of the FMTSICs (Touched FMTSICs)(Fig. 26: 642, 643) and light-force conditions(Fig. 31: 720, Yes) are satisfied for all of the Touched FMTSICs(Fig. 26: 642, 643);
the touch-input sub-system(Fig. 26: 629) is configured to determine primary touch inputs(Fig. 31: 722) and optionally determine primary haptic feedback commands(Fig. 31: 724) if “PMUT Triggered” Boolean data is True(Fig. 31: 718, Yes) for at least one of the FMTSICs (Touched FMTSICs)(Fig. 26: 642, 643) and light-force conditions(Fig. 31: 720, No) are not satisfied for at least one of the Touched FMTSICs(Fig. 26: 642, 643); the light-force conditions(Fig. 31: 720) of each of the FMTSICs(Fig. 26: 642, 643) comprise: the PMFE digital data(Fig. 31: 714) of the respective FMTSIC(Fig. 26: 642, 643) indicates an applied force less than a light-force threshold Flight(Fig. 31: 720, Yes); and the “PMUT Triggered” Boolean data(Fig. 31: 718) are obtained from the PMUT digital data(Fig. 31: 710)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2017/0110504 A1 to Panchawagh et al. (“Panchawagh”) and U.S. Patent Pub. No. 2009/0167704 A1 to Terlizzi et al. (“Terlizzi”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

	As to claim 1, Panchawagh discloses a user-input system(300)(Figs. 2B and 3; ¶¶0053, especially – “gestures and fingerprint detection”, 0055, especially – “The c0ver glass…may include provisions for a capacitive touchscreen”, 0057), comprising:
a touch-input sub-system(Figs. 2B and 3: 202, 334; ¶¶0053, 0055, especially – “The cover glass…may include provisions for a capacitive touchscreen”, 0057, 0069) comprising a cover layer(290b)(Fig. 2; ¶0055), having an outer surface(290b’s top surface)(Fig. 2; ¶0055) which can be touched by a finger(202)(Fig. 2; ¶0054) and an inner surface(290b’s bottom surface)(Fig. 2; ¶0055) opposite the outer surface(290b’s top surface)(Fig. 2; ¶0055), and a plurality of force-measuring and touch-sensing integrated circuit (FMTSIC)(Figs. 2B, 5: 262, 500, 536; ¶¶0006, especially – “the PMUT and the sensor pixel circuit are integrated with the sensor pixel circuit on the substrate”, 0053, especially – “PMUT may be fabricated using a silicon wafer with active silicon circuits fabricated in the silicon wafer; 0054; 0063, 0069, claim 3, especially – “strength or magnitude of a reflected pressure wave impinging on the PMUT” – the strength of a reflected ultrasonic pressure wave changes when a user touches {FIG. 2B: 202} the outer surface of the cover layer {FIG. 2B: 290a}), each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3) coupled to the inner surface(290b’s bottom surface)(Fig. 2; ¶0055) at a respective position (Figs. 2B, 5: 262, 265, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3), each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3);
wherein each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3) comprises: a semiconductor substrate(160, 260)(FIG. 1A, 2B: 160; ¶¶0047, especially – “a semiconductor substrate”; 0054, claim 12); signal processing circuitry(536, Sensor Controller)(Figs. 3, 5; ¶¶0057, 0069) on the semiconductor substrate(160, 260)(FIG. 1A, 2B: 160; ¶¶0047, especially – “a semiconductor substrate”; 0054, claim 12); at least one piezoelectric micromechanical force-measuring element (PMFE)(a receiver PMUT)(Fig. 2B: 262; ¶¶0044, 0053, 0069); at least one piezoelectric micromechanical ultrasonic transducer (PMUT) configured as a transmitter (PMUT transmitter)(a transmitter PMUT)(Fig. 2B: 262; ¶¶0044, 0053); and
at least one PMUT configured as a receiver (PMUT receiver)(a receiver PMUT)(Fig. 2B: 262; ¶¶0044, 0053);
the PMUT transmitters(a transmitter PMUT)(Fig. 2B: 262; ¶¶0044, 0053) of each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3) are configured to transmit ultrasound signals towards the cover layer(290b)(Fig. 2; ¶¶0054-0055);
the PMUT receivers(a receiver PMUT)(Fig. 2B: 262; ¶¶0044, 0053, 0069) of each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3) are configured to output voltage signals (PMUT voltage signals) in response to reflected ultrasound signals arriving from the cover layer(290b)(Fig. 2B, 5: 262, 500, 536; ¶¶0054-0055, 0069, especially – “The reflection may generate a charge/voltage in accordance with a piezoelectric effect”), the PMUT voltage signals being converted to PMUT digital data at the signal processing circuitry(536, Sensor Controller)(Figs. 3, 5; ¶¶0057, especially – “digital signals”, 0069) of the respective FMTSIC(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3); and
the PMFEs(receiver PMUTs)(Fig. 2B: 262, 500; ¶¶0044, 0053-0054, 0069) of each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3) are configured to output voltage signals (PMFE voltage signals) (Fig. 2B: 262, receiver PMUTs; ¶¶0044, 0053, 0069, especially – “The reflection may generate a charge/voltage in accordance with a piezoelectric effect”) in accordance with a time-varying strain at respective portions of a piezoelectric layer(515)(Figs. 2B and 5: 500, 202, 262; ¶¶0054, 0069) at the respective PMFEs(receiver PMUTs)(Fig. 2B: 262, 500; ¶¶0044, 0053-0054, 0069) resulting from a low-frequency mechanical deformation (¶0069), the PMFE voltage signals being converted to PMFE digital data at the signal processing circuitry(536, Sensor Controller)(Figs. 3, 5; ¶¶0057, especially – “digital signals”, 0069) of the respective FMTSIC(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3).
Panchawagh does not expressly disclose a user-input system for delineating a location of a virtual button by haptic feedback; each of the FMTSICs corresponding to one of a plurality of virtual buttons, each of the virtual buttons corresponding to a respective region of the cover layer; a haptic transducer vibrationally coupled to the cover layer; and a haptic controller coupled to the touch-input sub-system; 
the touch-input sub-system is configured to determine supplemental haptic feedback commands if “PMUT Triggered” Boolean data is True for at least one of the FMTSICs (Touched FMTSICs) and light-force conditions are satisfied for all of the Touched FMTSICs;
the touch-input sub-system is configured to determine primary touch inputs and optionally determine primary haptic feedback commands if “PMUT Triggered” Boolean data is True for at least one of the FMTSICs (Touched FMTSICs) and light-force conditions are not satisfied for at least one of the Touched FMTSICs; 
the haptic controller is configured to drive the haptic transducer to generate haptic feedback in accordance with the primary haptic feedback commands and the supplemental haptic feedback commands; 
haptic feedback generated in accordance with supplemental haptic feedback commands delineates a location of at least one of the virtual buttons; 
the light-force conditions of each of the FMTSICs comprise: the PMFE digital data of the respective FMTSIC indicates an applied force less than a light-force threshold Flight; and the “PMUT Triggered” Boolean data are obtained from the PMUT digital data.

    PNG
    media_image6.png
    580
    400
    media_image6.png
    Greyscale
        
    PNG
    media_image7.png
    593
    409
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    4553
    3720
    media_image8.png
    Greyscale

Terlizzi discloses a user-input system(400, 600)(Figs. 4, 6: 402, 604; ¶¶0042, 0045) for delineating a location of a virtual button(604 or 614)(Fig. 6; ¶¶0045, 0049) by haptic feedback (Figs. 4-6: 404, 508, 510, 512, 514, 516, 604; ¶¶0044-0049); a plurality of virtual buttons(604, 606, 614)(Fig. 6; ¶¶0045, 0049), each of the virtual buttons(604, 606, 614)(Fig. 6; ¶¶0045, 0049) corresponding to a respective region of the cover layer (Fig. 6: 602, 604, 606; ¶0046 – the display’s top layer is a cover layer); a haptic transducer (Figs. 4-7: 404, 508, 510, 512, 514, 516, 604, 710; ¶¶0044-0049, 0060, especially – “one or more transparent piezoelectric actuators”) vibrationally coupled to the cover layer(Fig. 6: 602, 604, 606; ¶¶0046, 0060 – the display’s top layer is a cover layer); and a haptic controller(710)(Fig. 7; ¶0060) coupled to the touch-input sub-system(704, 708)(Fig. 7; ¶¶0053, 0059-0060);
the touch-input sub-system(704, 708)(Fig. 7; ¶¶0053, 0059-0060) is configured to determine supplemental haptic feedback commands (Fig. 7: 704, 708; ¶¶0046, 0048, 0053, 0059-0060 – supplemental haptic feedback is: (i) vibration of the empty space around the virtual buttons with a frequency different from the frequency of vibration of the virtual buttons; (ii) vibration of the display with an increasing (or decreasing) frequency as a user’s finger moves closer toward an object such as virtual button, or (iii) changing of vibration amplitude as the user’s finger moves around the display); the touch-input sub-system(704, 708)(Fig. 7; ¶¶0053, 0059-0060) is configured to determine primary touch inputs (Fig. 7: 704, 708; ¶¶0045, 0048, 0053) and optionally determine primary haptic feedback commands (Fig. 7: 704, 708; ¶¶0053, 0059-0060 – primary haptic feedback commands vibrate the virtual buttons with a frequency); the haptic controller(710)(Fig. 7; ¶0060) is configured to drive the haptic transducer(Figs. 4-7: 404, 508, 510, 512, 514, 516, 604, 710; ¶¶0044-0049, 0060, especially – “one or more transparent piezoelectric actuators”) to generate haptic feedback in accordance with the primary haptic feedback commands (Fig. 7: 704, 708; ¶¶0053, 0059-0060 – primary haptic feedback commands vibrate the virtual buttons with a frequency) and the supplemental haptic feedback commands (Fig. 7: 704, 708; ¶¶0046, 0048, 0053, 0059-0060); haptic feedback generated in accordance with supplemental haptic feedback commands (Fig. 7: 704, 708; ¶¶0046, 0048, 0053, 0059-0060) delineates a location of at least one of the virtual buttons(604, 606, 614)(Fig. 6; ¶¶0045, 0048, 0049).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Panchawagh with Terlizzi to provide a user-input system that enables a user to locate displayed content without having to look at the displayed content (¶¶0048-0049).
Panchawagh and Terlizzi do not teach the above underlined limitations.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Independent claim 7 identifies the distinct features: “each of the FMTSICs(Fig. 26: 642, 643) corresponding to one (Fig. 26: 622) of a plurality of virtual buttons (Fig. 26: 622, 624, 626), the touch-input sub-system (Fig. 26: 629) or the processor(Fig. 29: 674) is configured to determine supplemental haptic feedback commands(Fig. 31: 726) if “PMUT Triggered” Boolean data is True (Fig. 31: 718, Yes) for at least one of the FMTSICs (Touched FMTSICs)(Fig. 26: 642, 643) and light-force conditions (Fig. 31: 720, Yes) are satisfied for all of the Touched FMTSICs(Fig. 26: 642, 643); the touch-input sub-system(Fig. 26: 629) or the processor(Fig. 29: 674) is configured to determine primary touch inputs(Fig. 31: 722) and optionally determine primary haptic feedback commands(Fig. 31: 724) if “PMUT Triggered” Boolean data is True(Fig. 31: 718, Yes) for at least one of the FMTSICs (Touched FMTSICs)(Fig. 26: 642, 643) and light-force conditions(Fig. 31: 720, No) are not satisfied for at least one of the Touched FMTSICs (Fig. 26: 642, 643); the light-force conditions(Fig. 31: 720) of each of the FMTSICs(Fig. 26: 642, 643) comprise: the PMFE digital data (Fig. 31: 714) of the respective FMTSIC (Fig. 26: 642, 643) indicates an applied force less than a light-force threshold Flignt(Fig. 31: 720, Yes); and the “PMUT Triggered” Boolean data(Fig. 31: 718) are obtained from the PMUT digital data(Fig. 31: 710)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2017/0110504 A1 to Panchawagh et al. (“Panchawagh”) and U.S. Patent Pub. No. 2009/0167704 A1 to Terlizzi et al. (“Terlizzi”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
As to claim 7, Panchawagh discloses a user-input system(300)(Figs. 2B and 3; ¶¶0053, especially – “gestures and fingerprint detection”, 0055, especially – “The cover glass…may include provisions for a capacitive touchscreen”, 0057), comprising:
a touch-input sub-system(Figs. 2B and 3: 202, 334; ¶¶0053, 0055, especially – “The cover glass…may include provisions for a capacitive touchscreen”, 0057, 0069) comprising a cover layer(290b)(Fig. 2; ¶0055), having an outer surface(290b’s top surface)(Fig. 2; ¶0055) which can be touched by a finger(202)(Fig. 2; ¶0054) and an inner surface (290b’s bottom surface)(Fig. 2; ¶0055) opposite the outer surface(290b’s top surface)(Fig. 2; ¶0055), and a plurality of force-measuring and touch-sensing integrated circuit (FMTSIC)(Figs. 2B, 5: 262, 500, 536; ¶¶0006, especially – “the PMUT and the sensor pixel circuit are integrated with the sensor pixel circuit on the substrate”, 0053, especially – “PMUT may be fabricated using a silicon wafer with active silicon circuits fabricated in the silicon wafer; 0054; 0063, 0069, claim 3, especially – “strength or magnitude of a reflected pressure wave impinging on the PMUT” – the strength of a reflected ultrasonic pressure wave changes when a user touches {FIG. 2B: 202} the outer surface of the cover layer {FIG. 2B: 290a}), each of the FMTSICs (Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3) coupled to the inner surface(290b’s bottom surface)(Fig. 2; ¶0055) at a respective position (Figs. 2B, 5: 262, 265, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3), each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3);
a processor(304 and/or 370)(Fig. 3; ¶0057) coupled to the touch-input sub-system(Figs. 2B and 3: 202, 334; ¶¶0053, 0055, especially – “The cover glass…may include provisions for a capacitive touchscreen”, 0057, 0069);
wherein each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3) comprises: a semiconductor substrate(160, 260)(FIG. 1A, 2B: 160; ¶¶0047, especially – “a semiconductor substrate”; 0054, claim 12); signal processing circuitry(536, Sensor Controller)(Figs. 3, 5; ¶¶0057, 0069) on the semiconductor substrate(160, 260)(FIG. 1A, 2B: 160; ¶¶0047, especially – “a semiconductor substrate”; 0054, claim 12); at least one piezoelectric micromechanical force-measuring element (PMFE)(a receiver PMUT)(Fig. 2B: 262; ¶¶0044, 0053, 0069); at least one piezoelectric micromechanical ultrasonic transducer (PMUT) configured as a transmitter (PMUT transmitter)(a transmitter PMUT)(Fig. 2B: 262; ¶¶0044, 0053); and at least one PMUT configured as a receiver (PMUT receiver)(a receiver PMUT)(Fig. 2B: 262; ¶¶0044, 0053); the PMUT transmitters(a transmitter PMUT)(Fig. 2B: 262; ¶¶0044, 0053) of each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3) are configured to transmit ultrasound signals towards the cover layer(290b)(Fig. 2; ¶¶0054-0055); the PMUT receivers(a receiver PMUT)(Fig. 2B: 262; ¶¶0044, 0053, 0069) of each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3) are configured to output voltage signals (PMUT voltage signals) in response to reflected ultrasound signals arriving from the cover layer(290b)(Fig. 2B, 5: 262, 500, 536; ¶¶0054-0055, 0069, especially – “The reflection may generate a charge/voltage in accordance with a piezoelectric effect”), the PMUT voltage signals being converted to PMUT digital data at the signal processing circuitry(536, Sensor Controller)(Figs. 3, 5; ¶¶0057, especially – “digital signals”, 0069) of the respective FMTSIC(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3); and the PMFEs(receiver PMUTs)(Fig. 2B: 262, 500; ¶¶0044, 0053-0054, 0069) of each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3) are configured to output voltage signals (PMFE voltage signals) (Fig. 2B: 262, receiver PMUTs; ¶¶0044, 0053, 0069, especially – “The reflection may generate a charge/voltage in accordance with a piezoelectric effect”) in accordance with a time-varying strain at respective portions of a piezoelectric layer(515)(Figs. 2B and 5: 500, 202, 262; ¶¶0054, 0069) at the respective PMFEs(receiver PMUTs)(Fig. 2B: 262, 500; ¶¶0044, 0053-0054, 0069) resulting from a low-frequency mechanical deformation (¶0069), the PMFE voltage signals being converted to PMFE digital data at the signal processing circuitry(536, Sensor Controller)(Figs. 3, 5; ¶¶0057, especially – “digital signals”, 0069) of the respective FMTSIC (Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3); the touch-input sub-system(Figs. 2B and 3: 202, 334; ¶¶0053, 0055, especially – “The cover glass…may include provisions for a capacitive touchscreen”, 0057, 0069)  or the processor(304 and/or 370)(Fig. 3; ¶0057) is configured to determine primary touch inputs (Fig. 3: 304, 370; ¶¶0055, 0057, 0060).
Panchawagh does not expressly disclose a user-input system for delineating a location of a virtual button by haptic feedback; each of the FMTSICs corresponding to one of a plurality of virtual buttons, each of the virtual buttons corresponding to a respective region of the cover layer;
a haptic transducer vibrationally coupled to the cover layer; and
a haptic controller coupled to the processor and optionally coupled to the touch-input sub-system; the touch-input sub-system or the processor is configured to determine supplemental haptic feedback commands if “PMUT Triggered” Boolean data is True for at least one of the FMTSICs (Touched FMTSICs) and light-force conditions are satisfied for all of the Touched FMTSICs; the touch-input sub-system or the processor is configured to determine primary touch inputs and optionally determine primary haptic feedback commands if “PMUT Triggered” Boolean data is True for at least one of the FMTSICs (Touched FMTSICs) and light-force conditions are not satisfied for at least one of the Touched FMTSICs; the haptic controller is configured to drive the haptic transducer to generate haptic feedback in accordance with the primary haptic feedback commands and the supplemental haptic feedback commands; haptic feedback generated in accordance with supplemental haptic feedback commands delineates a location of at least one of the virtual buttons; the light-force conditions of each of the FMTSICs comprise: the PMFE digital data of the respective FMTSIC indicates an applied force less than a light-force threshold Flignt; and the “PMUT Triggered” Boolean data are obtained from the PMUT digital data.
Terlizzi discloses a user-input system(400, 600)(Figs. 4, 6: 402, 604; ¶¶0042, 0045) for delineating a location of a virtual button(604 or 614)(Fig. 6; ¶¶0045, 0049) by haptic feedback (Figs. 4-6: 404, 508, 510, 512, 514, 516, 604; ¶¶0044-0049); each of the virtual buttons(604, 606, 614)(Fig. 6; ¶¶0045, 0049) corresponding to a respective region of the cover layer (Fig. 6: 602, 604, 606; ¶0046 – the display’s top layer is a cover layer);
a haptic transducer (Figs. 4-7: 404, 508, 510, 512, 514, 516, 604, 710; ¶¶0044-0049, 0060, especially – “one or more transparent piezoelectric actuators”) vibrationally coupled to the cover layer(Fig. 6: 602, 604, 606; ¶¶0046, 0060 – the display’s top layer is a cover layer); and
a haptic controller(710)(Fig. 7; ¶0060) coupled to the processor(704)(Fig. 7: 710; ¶0052) and optionally coupled to the touch-input sub-system(708)(Fig. 7; ¶¶0053, 0059-0060); the touch-input sub-system(708)(Fig. 7; ¶¶0053, 0059-0060) or the processor(704)(Fig. 7: 710; ¶0052) is configured to determine supplemental haptic feedback commands (Fig. 7: 704, 708; ¶¶0046, 0048, 0053, 0059-0060 – supplemental haptic feedback is: (i) vibration of the empty space around the virtual buttons with a frequency different from the frequency of vibration of the virtual buttons; (ii) vibration of the display with an increasing (or decreasing) frequency as a user’s finger moves closer toward an object such as virtual button, or (iii) changing of vibration amplitude as the user’s finger moves around the display); the touch-input sub-system(708)(Fig. 7; ¶¶0053, 0059-0060) or the processor(704)(Fig. 7: 710; ¶0052) is configured to determine primary touch inputs (Fig. 7: 704, 708; ¶¶0045, 0048, 0053) and optionally determine primary haptic feedback commands (Fig. 7: 704, 708; ¶¶0053, 0059-0060 – primary haptic feedback commands vibrate the virtual buttons with a frequency); the haptic controller(710)(Fig. 7; ¶0060) is configured to drive the haptic transducer(Figs. 4-7: 404, 508, 510, 512, 514, 516, 604, 710; ¶¶0044-0049, 0060, especially – “one or more transparent piezoelectric actuators”) to generate haptic feedback in accordance with the primary haptic feedback commands (Fig. 7: 704, 708; ¶¶0053, 0059-0060 – primary haptic feedback commands vibrate the virtual buttons with a frequency) and the supplemental haptic feedback commands (Fig. 7: 704, 708; ¶¶0046, 0048, 0053, 0059-0060); haptic feedback generated in accordance with supplemental haptic feedback commands (Fig. 7: 704, 708; ¶¶0046, 0048, 0053, 0059-0060) delineates a location of at least one of the virtual buttons(604, 606, 614)(Fig. 6; ¶¶0045, 0048, 0049).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Panchawagh with Terlizzi to provide a user-input system that enables a user to locate displayed content without having to look at the displayed content (¶¶0048-0049).
Panchawagh and Terlizzi do not teach the above underlined limitations.

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Independent claim 13 identifies the distinct features: “each of the FMTSICs(Fig. 26: 642, 643) corresponding to one(Fig. 26: 622) of a plurality of virtual buttons(Fig. 26: 622, 624, 626); the touch-input sub-system(Fig. 26: 629) or the processor(Fig. 29: 674) is configured to determine zeroth supplemental touch inputs(Fig. 32: 738) if “PMUT Triggered” Boolean data is False(Fig. 32: 718, No) for all of the FMTSICs(Fig. 26: 642, 643); the touch-input sub-system(Fig. 26: 629) or the processor(Fig. 29: 674) is configured to determine supplemental haptic feedback commands(Fig. 32: 726) if “PMUT Triggered” Boolean data is True(Fig. 32: 718, Yes) for at least one of the FMTSICs (Touched FMTSICs)(Fig. 26: 642, 643) and light-force conditions(Fig. 32: 720, Yes) are satisfied for all of the Touched FMTSICs(Fig. 26: 642, 643); the touch-input sub-system(Fig. 26: 629) or the processor(Fig. 29: 674) is configured to optionally determine primary haptic feedback commands(Fig. 32: 724) if “PMUT Triggered” Boolean data is True(Fig. 32: 718, Yes) for at least one of the FMTSICs (Touched FMTSICs)(Fig. 26: 642, 643) and light-force conditions are not satisfied(Fig. 32: 720, No) for at least one of the Touched FMTSICs(Fig. 26: 642, 643); the processor(Fig. 29: 674) is configured to determine combined inputs(Fig. 32: 736 or 740) in accordance with (1) primary inputs from the other input sub-system(Fig. 32: 736 or 740) and (2) the zeroth supplemental touch inputs(Fig. 32: 740) or the first supplemental touch inputs(Fig. 32: 736); the light-force conditions(Fig. 32: 720) of each of the FMTSICs(Fig. 26: 642, 643) comprise: the PMFE digital data(Fig. 32: 714) of the respective FMTSIC(Fig. 26: 642, 643) indicates an applied force less than a light-force threshold Flight(Fig. 32: 720); and the “PMUT Triggered” Boolean data(Fig. 32: 718) are obtained from the PMUT digital data(Fig. 32: 710)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2017/0110504 A1 to Panchawagh et al. (“Panchawagh”) and U.S. Patent Pub. No. 2009/0167704 A1 to Terlizzi et al. (“Terlizzi”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
As to claim 13, Panchawagh discloses a user-input system(300)(Figs. 2B and 3; ¶¶0053, especially – “gestures and fingerprint detection”, 0057), comprising: a touch-input sub-system(Figs. 2B and 3: 202, 334; ¶¶0053, 0055, especially – “The cover glass…may include provisions for a capacitive touchscreen”, 0057, 0069)  comprising a cover layer(290b)(Fig. 2; ¶0055), having an outer surface(290b’s top surface)(Fig. 2; ¶0055) which can be touched by a finger(202)(Fig. 2; ¶0054) and an inner surface(290b’s bottom surface)(Fig. 2; ¶0055) opposite the outer surface(290b’s top surface)(Fig. 2; ¶0055), and a plurality of force-measuring and touch-sensing integrated circuit (FMTSIC)(Figs. 2B, 5: 262, 500, 536; ¶¶0006, especially – “the PMUT and the sensor pixel circuit are integrated with the sensor pixel circuit on the substrate”, 0053, especially – “PMUT may be fabricated using a silicon wafer with active silicon circuits fabricated in the silicon wafer; 0054; 0063, 0069, claim 3, especially – “strength or magnitude of a reflected pressure wave impinging on the PMUT” – the strength of a reflected ultrasonic pressure wave changes when a user touches {FIG. 2B: 202} the outer surface of the cover layer {FIG. 2B: 290a}), each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3) coupled to the inner surface(290b’s bottom surface)(Fig. 2; ¶0055) at a respective position(Figs. 2B, 5: 262, 265, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3), each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3);
another input sub-system (0055, especially – “The cover glass…may include provisions for a capacitive touchscreen”);
a processor(304 and/or 370)(Fig. 3; ¶0057) coupled to the touch-input sub-system(Figs. 2B and 3: 202, 334; ¶¶0053, 0057, 0069) and to the other input sub-system(0055, especially – “The cover glass…may include provisions for a capacitive touchscreen”);
wherein each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3) comprises: a semiconductor substrate(160, 260)(FIG. 1A, 2B: 160; ¶¶0047, especially – “a semiconductor substrate”; 0054, claim 12); signal processing circuitry(536, Sensor Controller)(Figs. 3, 5; ¶¶0057, 0069) on the semiconductor substrate(160, 260)(FIG. 1A, 2B: 160; ¶¶0047, especially – “a semiconductor substrate”; 0054, claim 12); at least one piezoelectric micromechanical force-measuring element (PMFE)(a receiver PMUT)(Fig. 2B: 262; ¶¶0044, 0053, 0069); at least one piezoelectric micromechanical ultrasonic transducer (PMUT) configured as a transmitter (PMUT transmitter)(a transmitter PMUT)(Fig. 2B: 262; ¶¶0044, 0053); and at least one PMUT configured as a receiver (PMUT receiver)(a receiver PMUT)(Fig. 2B: 262; ¶¶0044, 0053); the PMUT transmitters(a transmitter PMUT)(Fig. 2B: 262; ¶¶0044, 0053) of each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3) are configured to transmit ultrasound signals towards the cover layer(290b)(Fig. 2; ¶¶0054-0055); the PMUT receivers(a receiver PMUT)(Fig. 2B: 262; ¶¶0044, 0053, 0069) of each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3) are configured to output voltage signals (PMUT voltage signals) in response to reflected ultrasound signals arriving from the cover layer(290b)(Fig. 2B, 5: 262, 500, 536; ¶¶0054-0055, 0069, especially – “The reflection may generate a charge/voltage in accordance with a piezoelectric effect”), the PMUT voltage signals being converted to PMUT digital data at the signal processing circuitry(536, Sensor Controller)(Figs. 3, 5; ¶¶0057, especially – “digital signals”, 0069) of the respective FMTSIC(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3); and the PMFEs(receiver PMUTs)(Fig. 2B: 262, 500; ¶¶0044, 0053-0054, 0069) of each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3) are configured to output voltage signals (PMFE voltage signals) (Fig. 2B: 262, receiver PMUTs; ¶¶0044, 0053, 0069, especially – “The reflection may generate a charge/voltage in accordance with a piezoelectric effect”) in accordance with a time-varying strain at respective portions of a piezoelectric layer(515)(Figs. 2B and 5: 500, 202, 262; ¶¶0054, 0069) at the respective PMFEs(receiver PMUTs)(Fig. 2B: 262, 500; ¶¶0044, 0053-0054, 0069)  resulting from a low-frequency mechanical deformation (¶0069), the PMFE voltage signals being converted to PMFE digital data at the signal processing circuitry(536, Sensor Controller)(Figs. 3, 5; ¶¶0057, especially – “digital signals”, 0069)  of the respective FMTSIC (Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3); the touch-input sub-system(Figs. 2B and 3: 202, 334; ¶¶0053, 0055, especially – “The cover glass…may include provisions for a capacitive touchscreen”, 0057, 0069) or the processor(304 and/or 370)(Fig. 3; ¶0057) is configured to determine primary touch inputs(Fig. 3: 304, 370; ¶¶0055, 0057, 0060).
Panchawagh does not expressly disclose each of the FMTSICs corresponding to one of a plurality of virtual buttons, each of the virtual buttons corresponding to a respective region of the cover layer; a haptic transducer vibrationally coupled to the cover layer; and a haptic controller coupled to the processor and optionally coupled to the touch-input sub-system;
the touch-input sub-system or the processor is configured to determine zeroth supplemental touch inputs if “PMUT Triggered” Boolean data is False for all of the FMTSICs; the touch-input sub-system or the processor is configured to determine first supplemental touch inputs and optionally determine supplemental haptic feedback commands if “PMUT Triggered” Boolean data is True for at least one of the FMTSICs (Touched FMTSICs) and light-force conditions are satisfied for all of the Touched FMTSICs; the touch-input sub-system or the processor is configured to determine primary touch inputs and optionally determine primary haptic feedback commands if “PMUT Triggered” Boolean data is True for at least one of the FMTSICs (Touched FMTSICs) and light-force conditions are not satisfied for at least one of the Touched FMTSICs; the haptic controller is configured to drive the haptic transducer to generate haptic feedback in accordance with the primary haptic feedback commands and the supplemental haptic feedback commands; the processor is configured to determine combined inputs in accordance with (1) primary inputs from the other input sub-system and (2) the zeroth supplemental touch inputs or the first supplemental touch inputs; the light-force conditions of each of the FMTSICs comprise: the PMFE digital data of the respective FMTSIC indicates an applied force less than a light-force threshold Flight; and the “PMUT Triggered” Boolean data are obtained from the PMUT digital data.
Terlizzi disclose a plurality of virtual buttons(604, 606, 614)(Fig. 6; ¶¶0045, 0049), each of the virtual buttons(604, 606, 614)(Fig. 6; ¶¶0045, 0049) corresponding to a respective region of the cover layer (Fig. 6: 602, 604, 606; ¶0046 – the display’s top layer is a cover layer); a haptic transducer (Figs. 4-7: 404, 508, 510, 512, 514, 516, 604, 710; ¶¶0044-0049, 0060, especially – “one or more transparent piezoelectric actuators”) vibrationally coupled to the cover layer(Fig. 6: 602, 604, 606; ¶¶0046, 0060 – the display’s top layer is a cover layer); and a haptic controller(710)(Fig. 7; ¶0060) coupled to the processor(704)(Fig. 7: 710; ¶0052) and optionally coupled to the touch-input sub-system(708)(Fig. 7; ¶¶0053, 0059-0060);
the touch-input sub-system(708)(Fig. 7; ¶¶0053, 0059-0060) or the processor(704)(Fig. 7: 710; ¶0052) is configured to determine first supplemental touch inputs (Fig. 7: 704, 708; ¶¶0046, 0048, 0053, 0059-0060 – supplemental haptic feedback is: (i) vibration of the display with an increasing (or decreasing) frequency as a user’s finger moves closer toward an object such as virtual button, or (ii) changing of vibration amplitude as the user’s finger moves around the display) and optionally determine supplemental haptic feedback commands (Fig. 7: 704, 708; ¶¶0046, 0048, 0053, 0059-0060 – supplemental haptic feedback is: (i) vibration of the display with an increasing (or decreasing) frequency as a user’s finger moves closer toward an object such as virtual button, or (ii) changing of vibration amplitude as the user’s finger moves around the display); the touch-input sub-system(708)(Fig. 7; ¶¶0053, 0059-0060) or the processor(704)(Fig. 7: 710; ¶0052) is configured to determine primary touch inputs (Fig. 7: 704, 708; ¶¶0045, 0048, 0053) and optionally determine primary haptic feedback commands (Fig. 7: 704, 708; ¶¶0053, 0059-0060 – primary haptic feedback commands vibrate the virtual buttons with a frequency); the haptic controller(710)(Fig. 7; ¶0060) is configured to drive the haptic transducer(Figs. 4-7: 404, 508, 510, 512, 514, 516, 604, 710; ¶¶0044-0049, 0060, especially – “one or more transparent piezoelectric actuators”) to generate haptic feedback in accordance with the primary haptic feedback commands (Fig. 7: 704, 708; ¶¶0053, 0059-0060 – primary haptic feedback commands vibrate the virtual buttons with a frequency) and the supplemental haptic feedback commands (Fig. 7: 704, 708; ¶¶0046, 0048, 0053, 0059-0060).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Panchawagh with Terlizzi to provide a user-input system that enables a user to locate displayed content without having to look at the displayed content (¶¶0048-0049).
Panchawagh and Terlizzi do not teach the above underlined limitations.

Independent claim 20 identifies the distinct features: each of the FMTSICs(Fig. 26: 642, 643) corresponding to one (Fig. 26: 622) of the virtual buttons(Fig. 26: 622, 624, 626); (A9) determining, by the touch-input sub-system(Fig. 26: 629), supplemental haptic feedback commands(Fig. 31: 726) if “PMUT Triggered” Boolean data is True (Fig. 31: 718, Yes) for at least one of the FMTSICs (Touched FMTSICs)(Fig. 26: 642, 643) and light-force conditions (Fig. 31: 720, Yes) are satisfied for all of the Touched FMTSICs(Fig. 26: 642, 643); (A10) determining, by the touch-input sub-system(Fig. 26: 629), primary touch inputs(Fig. 31: 722) if “PMUT Triggered” Boolean data is True(Fig. 31: 718, Yes) for at least one of the FMTSICs (Touched FMTSICs)(Fig. 26: 642, 643) and light-force conditions(Fig. 31: 720, No) are not satisfied for at least one of the Touched FMTSICs (Fig. 26: 642, 643); and (A11) wherein the light-force conditions (Fig. 31: 720) of each of the FMTSICs (Fig. 26: 642, 643) comprise: the PMFE digital data (Fig. 31: 714) of the respective FMTSIC (Fig. 26: 642, 643) indicates an applied force less than a light-force threshold Flight(Fig. 31: 720, Yes); and the “PMUT Triggered” Boolean data(Fig. 31: 718) are obtained from the PMUT digital data(Fig. 31: 710)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2017/0110504 A1 to Panchawagh et al. (“Panchawagh”) and U.S. Patent Pub. No. 2009/0167704 A1 to Terlizzi et al. (“Terlizzi”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
As to claim 20, Panchawagh discloses a method of delineating a location (Figs. 2B and 3: 202, 334; ¶¶0053, 0055, especially – “The cover glass…may include provisions for a capacitive touchscreen”, 0057, 0069), comprising:
(A1) configuring a touch-input sub-system(Figs. 2B and 3: 202, 334; ¶¶0053, 0055, especially – “The cover glass…may include provisions for a capacitive touchscreen”, 0057, 0069) comprising a cover layer(290b)(Fig. 2; ¶0055) having an outer surface(290b’s top surface)(Fig. 2; ¶0055), which can be touched by a finger (202)(Fig. 2; ¶0054) and an inner surface(290b’s bottom surface)(Fig. 2; ¶0055) opposite the outer surface(290b’s top surface)(Fig. 2; ¶0055), and a plurality of force-measuring and touch-sensing integrated circuits (FMTSICs)(Figs. 2B, 5: 262, 500, 536; ¶¶0006, especially – “the PMUT and the sensor pixel circuit are integrated with the sensor pixel circuit on the substrate”, 0053, especially – “PMUT may be fabricated using a silicon wafer with active silicon circuits fabricated in the silicon wafer; 0054; 0063, 0069, claim 3, especially – “strength or magnitude of a reflected pressure wave impinging on the PMUT” – the strength of a reflected ultrasonic pressure wave changes when a user touches {FIG. 2B: 202} the outer surface of the cover layer {FIG. 2B: 290a}), each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3) coupled to the inner surface(290b’s bottom surface)(Fig. 2; ¶0055) at a respective position(Figs. 2B, 5: 262, 265, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3), each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3), each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3) comprising: signal processing circuitry(536, Sensor Controller)(Figs. 3, 5; ¶¶0057, 0069), at least one piezoelectric micromechanical force-measuring element (PMFE)(a receiver PMUT)(Fig. 2B: 262; ¶¶0044, 0053, 0069), at least one piezoelectric micromechanical ultrasonic transducer (PMUT) configured as a transmitter (PMUT transmitter)(a transmitter PMUT)(Fig. 2B: 262; ¶¶0044, 0053), and at least one PMUT configured as a receiver (PMUT receiver)(a receiver PMUT)(Fig. 2B: 262; ¶¶0044, 0053);
(A4) transmitting, by the PMUT transmitters(a transmitter PMUT)(Fig. 2B: 262; ¶¶0044, 0053) of each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3), ultrasound signals towards the cover layer(290b)(Fig. 2; ¶¶0054-0055);
(A5) outputting, by the PMUT receivers(a receiver PMUT)(Fig. 2B: 262; ¶¶0044, 0053, 0069) of each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3), voltage signals (PMUT voltage signals) in response to reflected ultrasound signals arriving from the cover layer(290b)(Fig. 2B, 5: 262, 500, 536; ¶¶0054-0055, 0069, especially – “The reflection may generate a charge/voltage in accordance with a piezoelectric effect”);
(A6) converting, by the signal processing circuitry(536, Sensor Controller)(Figs. 3, 5; ¶¶0057, especially – “digital signals”, 0069) of each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3), the respective PMUT voltage signals (Fig. 2B: 262; ¶¶0044, 0053, 0069, especially – “The reflection may generate a charge/voltage in accordance with a piezoelectric effect”) to PMUT digital data (Figs. 3, 5: 536, Sensor Controller; ¶¶0057, especially – “digital signals”, 0069);
(A7) outputting, by the PMFEs(receiver PMUTs)(Fig. 2B: 262, 500; ¶¶0044, 0053-0054, 0069) of each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3), voltage signals (PMFE voltage signals) (Fig. 2B: 262, receiver PMUTs; ¶¶0044, 0053, 0069, especially – “The reflection may generate a charge/voltage in accordance with a piezoelectric effect”) in accordance with a time-varying strain at respective portions of a piezoelectric layer(515)(Figs. 2B and 5: 500, 202, 262; ¶¶0054, 0069) at the respective PMFEs(receiver PMUTs)(Fig. 2B: 262, 500; ¶¶0044, 0053-0054, 0069) resulting from a low-frequency mechanical deformation (¶0069);
(A8) converting, by the signal processing circuitry(536, Sensor Controller)(Figs. 3, 5; ¶¶0057, especially – “digital signals”, 0069) of each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3), the respective PMFE voltage signals to PMFE digital data (Figs. 3, 5: 536, Sensor Controller; ¶¶0057, especially – “digital signals”, 0069).
Panchawagh does not expressly disclose a method of delineating a location of a virtual button by haptic feedback; each of the FMTSICs corresponding to one of the virtual buttons, each of the virtual buttons corresponding to a respective region of the cover layer;
(A2) configuring a haptic transducer vibrationally coupled to the cover layer;
(A3) configuring a haptic controller to drive the haptic transducer, coupled to the touch-input sub-system;
(A9) determining, by the touch-input sub-system, supplemental haptic feedback commands if “PMUT Triggered” Boolean data is True for at least one of the FMTSICs (Touched FMTSICs) and light-force conditions are satisfied for all of the Touched FMTSICs;
(A10) determining, by the touch-input sub-system, primary touch inputs if “PMUT Triggered” Boolean data is True for at least one of the FMTSICs (Touched FMTSICs) and light-force conditions are not satisfied for at least one of the Touched FMTSICs; and 
(A11) driving the haptic transducer to generate haptic feedback in accordance with the supplemental haptic feedback commands, the haptic feedback generated in accordance with supplemental haptic feedback commands delineating a location of at least one of the virtual buttons; wherein the light-force conditions of each of the FMTSICs comprise: the PMFE digital data of the respective FMTSIC indicates an applied force less than a light-force threshold Fight; and the “PMUT Triggered” Boolean data are obtained from the PMUT digital data.
Terlizzi discloses a method of delineating a location of a virtual button(anyone of: 604, 606, 614)(Fig. 6; ¶¶0045, 0049) by haptic feedback (Fig. 7: 704, 708; ¶¶0046, 0048, 0053, 0059-0060 – primary haptic feedback commands vibrate the virtual buttons {Fig. 6: 604, 606, 614} with a frequency, and supplemental haptic feedback is: (i) vibration of the display with an increasing (or decreasing) frequency as a user’s finger moves closer toward an object such as virtual button, or (ii) changing of vibration amplitude as the user’s finger moves around the display); each of the virtual buttons(604, 606, 614)(Fig. 6; ¶¶0045, 0049) corresponding to a respective region of the cover layer (Fig. 6: 602, 604, 606; ¶0046 – the display’s top layer is a cover layer), 
(A2) configuring a haptic transducer (Figs. 4-7: 404, 508, 510, 512, 514, 516, 604, 710; ¶¶0044-0049, 0060, especially – “one or more transparent piezoelectric actuators”) vibrationally coupled to the cover layer(Fig. 6: 602, 604, 606; ¶¶0046, 0060 – the display’s top layer is a cover layer);
(A3) configuring a haptic controller(710)(Fig. 7; ¶0060) to drive the haptic transducer (Figs. 4-7: 404, 508, 510, 512, 514, 516, 604, 710; ¶¶0044-0049, 0060, especially – “one or more transparent piezoelectric actuators”), coupled to the touch-input sub-system(704, 708)(Fig. 7; ¶¶0052-0053, 0059-0060);
(A9) determining, by the touch-input sub-system(704, 708)(Fig. 7; ¶¶0052-0053, 0059-0060), supplemental haptic feedback commands (Fig. 7: 704, 708; ¶¶0046, 0048, 0053, 0059-0060 – supplemental haptic feedback is: (i) vibration of the display with an increasing (or decreasing) frequency as a user’s finger moves closer toward an object such as virtual button, or (ii) changing of vibration amplitude as the user’s finger moves around the display);
(A10) determining, by the touch-input sub-system(704, 708)(Fig. 7; ¶¶0052-0053, 0059-0060), primary touch inputs (Fig. 7: 704, 708; ¶¶0045, 0048, 0053); and 
(A11) driving the haptic transducer (Figs. 4-7: 404, 508, 510, 512, 514, 516, 604, 710; ¶¶0044-0049, 0060, especially – “one or more transparent piezoelectric actuators”) to generate haptic feedback in accordance with the supplemental haptic feedback commands (Fig. 7: 704, 708; ¶¶0046, 0048, 0053, 0059-0060 – supplemental haptic feedback is: (i) vibration of the display with an increasing (or decreasing) frequency as a user’s finger moves closer toward an object such as virtual button, or (ii) changing of vibration amplitude as the user’s finger moves around the display), the haptic feedback generated in accordance with supplemental haptic feedback commands (Fig. 7: 704, 708; ¶¶0046, 0048, 0053, 0059-0060 – supplemental haptic feedback is: (i) vibration of the display with an increasing (or decreasing) frequency as a user’s finger moves closer toward an object such as virtual button, or (ii) changing of vibration amplitude as the user’s finger moves around the display) delineating a location of at least one of the virtual buttons(604, 606, 614)(Fig. 6; ¶¶0045, 0048, 0049).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Panchawagh with Terlizzi to provide a method of delineating a location that enables a user to locate displayed content without having to look at the displayed content (¶¶0048-0049).
Panchawagh and Terlizzi do not teach the above underlined limitations.

Independent claim 25 identifies the distinct features: “each of the FMTSICs(Fig. 26: 642, 643) corresponding to one (Fig. 26: 622) of the virtual buttons(Fig. 26: 622, 624, 626), (B10) determining, by the touch-input sub-system(Fig. 26: 629) or the processor(Fig. 29: 674), supplemental haptic feedback commands(Fig. 31: 726) if “PMUT Triggered” Boolean data is True (Fig. 31: 718, Yes) for at least one of the FMTSICs (Touched FMTSICs)(Fig. 26: 642, 643) and light-force conditions (Fig. 31: 720, Yes) are satisfied for all of the Touched FMTSICs(Fig. 26: 642, 643); (B11) determining, by the touch-input sub-system(Fig. 26: 629) or the processor(Fig. 29: 674), primary touch inputs(Fig. 31: 722) if “PMUT Triggered” Boolean data is True (Fig. 31: 718, Yes) for at least one of the FMTSICs (Touched FMTSICs)(Fig. 26: 642, 643) and light-force conditions(Fig. 31: 720, No) are not satisfied for at least one of the Touched FMTSICs (Fig. 26: 642, 643); wherein the light-force conditions (Fig. 31: 720) of each of the FMTSICs(Fig. 26: 642, 643) comprise: the PMFE digital data (Fig. 31: 714) of the respective FMTSIC (Fig. 26: 642, 643) indicates an applied force less than a light-force threshold Flignt(Fig. 31: 720, Yes); and the “PMUT Triggered” Boolean data(Fig. 31: 718) are obtained from the PMUT digital data(Fig. 31: 710)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2017/0110504 A1 to Panchawagh et al. (“Panchawagh”) and U.S. Patent Pub. No. 2009/0167704 A1 to Terlizzi et al. (“Terlizzi”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
As to claim 25, Panchawagh discloses a method of delineating a location (Figs. 2B and 3: 202, 334; ¶¶0053, 0055, especially – “The cover glass…may include provisions for a capacitive touchscreen”, 0057, 0069), comprising:
(B1) configuring a touch-input sub-system(Figs. 2B and 3: 202, 334; ¶¶0053, 0055, especially – “The cover glass…may include provisions for a capacitive touchscreen”, 0057, 0069) comprising a cover layer(290b)(Fig. 2; ¶0055) having an outer surface(290b’s top surface)(Fig. 2; ¶0055), which can be touched by a finger(202)(Fig. 2; ¶0054) and an inner surface(290b’s bottom surface)(Fig. 2; ¶0055)  opposite the outer surface(290b’s top surface)(Fig. 2; ¶0055), and a plurality of force-measuring and touch-sensing integrated circuits (FMTSICs)(Figs. 2B, 5: 262, 500, 536; ¶¶0006, especially – “the PMUT and the sensor pixel circuit are integrated with the sensor pixel circuit on the substrate”, 0053, especially – “PMUT may be fabricated using a silicon wafer with active silicon circuits fabricated in the silicon wafer; 0054; 0063, 0069, claim 3, especially – “strength or magnitude of a reflected pressure wave impinging on the PMUT” – the strength of a reflected ultrasonic pressure wave changes when a user touches {FIG. 2B: 202} the outer surface of the cover layer {FIG. 2B: 290a}), each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3) coupled to the inner surface(290b’s bottom surface)(Fig. 2; ¶0055) at a respective position(Figs. 2B, 5: 262, 265, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3), each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3) comprising: signal processing circuitry (536, Sensor Controller)(Figs. 3, 5; ¶¶0057, 0069), at least one piezoelectric micromechanical force-measuring element (PMFE)(a receiver PMUT)(Fig. 2B: 262; ¶¶0044, 0053, 0069), at least one piezoelectric micromechanical ultrasonic transducer (PMUT) configured as a transmitter (PMUT transmitter)(a transmitter PMUT)(Fig. 2B: 262; ¶¶0044, 0053), and at least one PMUT configured as a receiver (PMUT receiver)(a receiver PMUT)(Fig. 2B: 262; ¶¶0044, 0053);
(B2) configuring a processor(304 and/or 370)(Fig. 3; ¶0057) coupled to the touch-input sub-system (Figs. 2B and 3: 202, 334; ¶¶0053, 0055, especially – “The cover glass…may include provisions for a capacitive touchscreen”, 0057, 0069);
(B5) transmitting, by the PMUT transmitters(transmitter PMUTs)(Fig. 2B: 262; ¶¶0044, 0053) of each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3), ultrasound signals towards the cover layer(290b)(Fig. 2; ¶¶0054-0055);
(B6) outputting, by the PMUT receivers(a receiver PMUT)(Fig. 2B: 262; ¶¶0044, 0053, 0069) of each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3), voltage signals (PMUT voltage signals) in response to reflected ultrasound signals arriving from the cover layer(290b)(Fig. 2B, 5: 262, 500, 536; ¶¶0054-0055, 0069, especially – “The reflection may generate a charge/voltage in accordance with a piezoelectric effect”);
(B7) converting, by the signal processing circuitry(536, Sensor Controller)(Figs. 3, 5; ¶¶0057, especially – “digital signals”, 0069) of each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3), the respective PMUT voltage signals (Fig. 2B: 262; ¶¶0044, 0053, 0069, especially – “The reflection may generate a charge/voltage in accordance with a piezoelectric effect”) to PMUT digital data (Figs. 3, 5: 536, Sensor Controller; ¶¶0057, especially – “digital signals”, 0069);
(B8) outputting, by the PMFEs(receiver PMUTs)(Fig. 2B: 262, 500; ¶¶0044, 0053-0054, 0069)  of each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3), voltage signals (PMFE voltage signals) (Fig. 2B: 262, receiver PMUTs; ¶¶0044, 0053, 0069, especially – “The reflection may generate a charge/voltage in accordance with a piezoelectric effect”) in accordance with a time-varying strain at respective portions of a piezoelectric layer(515)(Figs. 2B and 5: 500, 202, 262; ¶¶0054, 0069) at the respective PMFEs(receiver PMUTs)(Fig. 2B: 262, 500; ¶¶0044, 0053-0054, 0069) resulting from a low-frequency mechanical deformation (¶0069);
(B9) converting, by the signal processing circuitry(536, Sensor Controller)(Figs. 3, 5; ¶¶0057, especially – “digital signals”, 0069) of each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3), the respective PMFE voltage signals to PMFE digital data (Figs. 3, 5: 536, Sensor Controller; ¶¶0057, especially – “digital signals”, 0069).
Panchawagh does not expressly disclose a method of delineating a location of a virtual button by haptic feedback; each of the FMTSICs corresponding to one of the virtual buttons, each of the virtual buttons corresponding to a respective region of the cover layer, 
(B3) configuring a haptic transducer vibrationally coupled to the cover layer;
(B4) configuring a haptic controller to drive the haptic transducer, coupled to processor and optionally coupled to the touch-input sub-system;
(B10) determining, by the touch-input sub-system or the processor, supplemental haptic feedback commands if “PMUT Triggered” Boolean data is True for at least one of
the FMTSICs (Touched FMTSICs) and light-force conditions are satisfied for all of the Touched FMTSICs;
(B11) determining, by the touch-input sub-system or the processor, primary touch inputs if “PMUT Triggered” Boolean data is True for at least one of the FMTSICs (Touched FMTSICs) and light-force conditions are not satisfied for at least one of the Touched FMTSICs; and
(B12) driving the haptic transducer to generate haptic feedback in accordance with the supplemental haptic feedback commands, the haptic feedback generated in accordance with supplemental haptic feedback commands delineating a location of at least one of the virtual buttons;
wherein the light-force conditions of each of the FMTSICs comprise: the PMFE digital data of the respective FMTSIC indicates an applied force less than a light-force threshold Fight; and
the “PMUT Triggered” Boolean data are obtained from the PMUT digital data.
Terlizzi discloses a method of delineating a location of a virtual button(anyone of: 604, 606, 614)(Fig. 6; ¶¶0045, 0049) by haptic feedback (Fig. 7: 704, 708; ¶¶0046, 0048, 0053, 0059-0060 – primary haptic feedback commands vibrate the virtual buttons {Fig. 6: 604, 606, 614} with a frequency, and supplemental haptic feedback is: (i) vibration of the display with an increasing (or decreasing) frequency as a user’s finger moves closer toward an object such as virtual button, or (ii) changing of vibration amplitude as the user’s finger moves around the display); each of the virtual buttons(604, 606, 614)(Fig. 6; ¶¶0045, 0049) corresponding to a respective region of the cover layer (Fig. 6: 602, 604, 606; ¶0046 – the display’s top layer is a cover layer), 
(B3) configuring a haptic transducer (Figs. 4-7: 404, 508, 510, 512, 514, 516, 604, 710; ¶¶0044-0049, 0060, especially – “one or more transparent piezoelectric actuators”) vibrationally coupled to the cover layer (Fig. 6: 602, 604, 606; ¶¶0046, 0060 – the display’s top layer is a cover layer);
(B4) configuring a haptic controller(710)(Fig. 7; ¶0060) to drive the haptic transducer (Figs. 4-7: 404, 508, 510, 512, 514, 516, 604, 710; ¶¶0044-0049, 0060, especially – “one or more transparent piezoelectric actuators”), coupled to processor(704)(Fig. 7; ¶¶0052-0053, 0059-0060) and optionally coupled to the touch-input sub-system(708)(Fig. 7; ¶¶0052-0053, 0059-0060);
(B10) determining, by the touch-input sub-system or the processor(704)(Fig. 7; ¶¶0052-0053, 0059-0060), supplemental haptic feedback commands (Fig. 7: 704, 708; ¶¶0046, 0048, 0053, 0059-0060 – supplemental haptic feedback is: (i) vibration of the display with an increasing (or decreasing) frequency as a user’s finger moves closer toward an object such as virtual button, or (ii) changing of vibration amplitude as the user’s finger moves around the display);
(B11) determining, by the touch-input sub-system or the processor(704)(Fig. 7; ¶¶0052-0053, 0059-0060), primary touch inputs (Fig. 7: 704, 708; ¶¶0045, 0048, 0053); and
(B12) driving the haptic transducer (Figs. 4-7: 404, 508, 510, 512, 514, 516, 604, 710; ¶¶0044-0049, 0060, especially – “one or more transparent piezoelectric actuators”) to generate haptic feedback in accordance with the supplemental haptic feedback commands (Fig. 7: 704, 708; ¶¶0046, 0048, 0053, 0059-0060 – supplemental haptic feedback is: (i) vibration of the display with an increasing (or decreasing) frequency as a user’s finger moves closer toward an object such as virtual button, or (ii) changing of vibration amplitude as the user’s finger moves around the display), the haptic feedback generated in accordance with supplemental haptic feedback commands (Fig. 7: 704, 708; ¶¶0046, 0048, 0053, 0059-0060 – supplemental haptic feedback is: (i) vibration of the display with an increasing (or decreasing) frequency as a user’s finger moves closer toward an object such as virtual button, or (ii) changing of vibration amplitude as the user’s finger moves around the display) (604, 606, 614)(Fig. 6; ¶¶0045, 0048, 0049).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Panchawagh with Terlizzi to provide a method of delineating a location that enables a user to locate displayed content without having to look at the displayed content (¶¶0048-0049).
Panchawagh and Terlizzi do not teach the above underlined limitations.

Independent claim 30 identifies the distinct features: “each of the FMTSICs(Fig. 26: 642, 643) corresponding to one (Fig. 26: 622) of the virtual buttons (Fig. 26: 622, 624, 626); (C11) determining, by the touch-input sub-system (Fig. 26: 629) or the processor(Fig. 29: 674), zeroth supplemental touch inputs(Fig. 32: 738) if “PMUT Triggered” Boolean data is False(Fig. 32: 718, No) for all of the FMTSICs(Fig. 26: 642, 643); (C12) determining, by the touch-input sub-system(Fig. 26: 629) or the processor(Fig. 29: 674), first supplemental touch inputs(Fig. 32: 734) if “PMUT Triggered” Boolean data is True(Fig. 32: 718, Yes) for at least one of the FMTSICs (Touched FMTSICs)(Fig. 26: 642, 643) and light-force conditions(Fig. 32: 720, Yes) are satisfied for all of the Touched FMTSICs(Fig. 26: 642, 643); (C13) determining, by the touch-input sub-system(Fig. 26: 629) or processor(Fig. 29: 674), primary touch inputs(Fig. 32: 722) if “PMUT Triggered” Boolean data is True(Fig. 32: 718, Yes) for at least one of the FMTSICs (Touched FMTSICs)(Fig. 26: 642, 643) and light-force conditions(Fig. 32: 720, No) are not satisfied for at least one of the Touched FMTSICs(Fig. 26: 642, 643); and (C14) determining, by the processor(Fig. 29: 674), combined inputs(Fig. 32: 736 or 740) in accordance with (1) primary inputs from the other input sub-system (Fig. 32: 736 or 740) and (2) the zeroth supplemental touch inputs(Fig. 32: 740) or the first supplemental touch inputs(Fig. 32: 736); wherein the light-force conditions(Fig. 32: 720) of each of the FMTSICs(Fig. 26: 642, 643) comprise: the PMFE digital data(Fig. 32: 714) of the respective FMTSIC(Fig. 26: 642, 643) indicates an applied force less than a light-force threshold Flight(Fig. 32: 720); and the “PMUT Triggered” Boolean data(Fig. 32: 718) are obtained from the PMUT digital data(Fig. 32: 710)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2017/0110504 A1 to Panchawagh et al. (“Panchawagh”) and U.S. Patent Pub. No. 2009/0167704 A1 to Terlizzi et al. (“Terlizzi”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
As to claim 30, Panchawagh discloses a method of determining user-input (Figs. 2B and 3: 202, 334; ¶¶0053, 0055, especially – “The cover glass…may include provisions for a capacitive touchscreen”, 0057, 0069), comprising:
(C1) configuring a touch-input sub-system(Figs. 2B and 3: 202, 334; ¶¶0053, 0057, 0069) comprising a cover layer(290b)(Fig. 2; ¶0055) having an outer surface(290b’s top surface)(Fig. 2; ¶0055), which can be touched by a finger(202)(Fig. 2; ¶0054) and an inner surface(290b’s bottom surface)(Fig. 2; ¶0055)  opposite the outer surface(290b’s top surface)(Fig. 2; ¶0055), and a plurality of force-measuring and touch-sensing integrated circuits (FMTSICs)(Figs. 2B, 5: 262, 500, 536; ¶¶0006, especially – “the PMUT and the sensor pixel circuit are integrated with the sensor pixel circuit on the substrate”, 0053, especially – “PMUT may be fabricated using a silicon wafer with active silicon circuits fabricated in the silicon wafer; 0054; 0063, 0069, claim 3, especially – “strength or magnitude of a reflected pressure wave impinging on the PMUT” – the strength of a reflected ultrasonic pressure wave changes when a user touches {FIG. 2B: 202} the outer surface of the cover layer {FIG. 2B: 290a}), each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3) coupled to the inner surface(290b’s bottom surface)(Fig. 2; ¶0055) at a respective position(Figs. 2B, 5: 262, 265, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3), each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3), each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3)  comprising: signal processing circuitry(536, Sensor Controller)(Figs. 3, 5; ¶¶0057, 0069), at least one piezoelectric micromechanical force-measuring element (PMFE)(a receiver PMUT)(Fig. 2B: 262; ¶¶0044, 0053, 0069), at least one piezoelectric micromechanical ultrasonic transducer (PMUT) configured as a transmitter (PMUT transmitter)(a transmitter PMUT)(Fig. 2B: 262; ¶¶0044, 0053), and at least one PMUT configured as a receiver (PMUT receiver)(a receiver PMUT)(Fig. 2B: 262; ¶¶0044, 0053);
(C2) configuring another input sub-system (0055, especially – “The cover glass…may include provisions for a capacitive touchscreen”);
(C3) configuring a processor(304 and/or 370)(Fig. 3; ¶0057) coupled to the touch-input sub-system(Figs. 2B and 3: 202, 334; ¶¶0053, 0057, 0069) and to the other input sub-system (0055, especially – “The cover glass…may include provisions for a capacitive touchscreen”);
(C6) transmitting, by the PMUT transmitters(transmitter PMUTs)(Fig. 2B: 262; ¶¶0044, 0053) of each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3), ultrasound signals towards the cover layer(290b)(Fig. 2; ¶¶0054-0055);
(C7) outputting, by the PMUT receivers(receiver PMUTs)(Fig. 2B: 262; ¶¶0044, 0053, 0069) of each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3), voltage signals (PMUT voltage signals) in response to reflected ultrasound signals arriving from the cover layer(290b)(Fig. 2B, 5: 262, 500, 536; ¶¶0054-0055, 0069, especially – “The reflection may generate a charge/voltage in accordance with a piezoelectric effect”);
(C8) converting, by the signal processing circuitry(536, Sensor Controller)(Figs. 3, 5; ¶¶0057, especially – “digital signals”, 0069) of each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3), the respective PMUT voltage signals to PMUT digital data (Figs. 3, 5: 536, Sensor Controller; ¶¶0057, especially – “digital signals”, 0069);
(C9) outputting, by the PMFEs(receiver PMUTs)(Fig. 2B: 262, 500; ¶¶0044, 0053-0054, 0069) of each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3), voltage signals (PMFE voltage signals) (Fig. 2B: 262, receiver PMUTs; ¶¶0044, 0053, 0069, especially – “The reflection may generate a charge/voltage in accordance with a piezoelectric effect”) in accordance with a time-varying strain at respective portions of a piezoelectric layer(515)(Figs. 2B and 5: 500, 202, 262; ¶¶0054, 0069) at the respective PMFEs(receiver PMUTs)(Fig. 2B: 262, 500; ¶¶0044, 0053-0054, 0069) resulting from a low-frequency mechanical deformation (¶0069);
(C10) converting, by the signal processing circuitry(536, Sensor Controller)(Figs. 3, 5; ¶¶0057, especially – “digital signals”, 0069) of each of the FMTSICs(Figs. 2B, 5: 262, 500, 536; ¶¶0006, 0053-0054; 0063, claim 3), the respective PMFE voltage signals to PMFE digital data (Figs. 3, 5: 536, Sensor Controller; ¶¶0057, especially – “digital signals”, 0069);
Panchawagh does not expressly disclose each of the FMTSICs corresponding to one of the virtual buttons, each of the virtual buttons corresponding to a respective region of the cover layer, 
(C4) configuring a haptic transducer vibrationally coupled to the cover layer;
(C5) configuring a haptic controller to drive the haptic transducer, coupled to the processor and optionally coupled to the touch-input sub-system;
(C11) determining, by the touch-input sub-system or the processor, zeroth supplemental touch inputs if “PMUT Triggered” Boolean data is False for all of the FMTSICs;
(C12) determining, by the touch-input sub-system or the processor, first supplemental touch inputs if “PMUT Triggered” Boolean data is True for at least one of the FMTSICs (Touched FMTSICs) and light-force conditions are satisfied for all of the Touched FMTSICs;
(C13) determining, by the touch-input sub-system or processor, primary touch inputs if “PMUT Triggered” Boolean data is True for at least one of the FMTSICs (Touched FMTSICs) and light-force conditions are not satisfied for at least one of the Touched FMTSICs; and
(C14) determining, by the processor, combined inputs in accordance with (1) primary inputs from the other input sub-system and (2) the zeroth supplemental touch inputs or the first supplemental touch inputs;
wherein the light-force conditions of each of the FMTSICs comprise: the PMFE digital data of the respective FMTSIC indicates an applied force less than a light-force threshold Fight; and
the “PMUT Triggered” Boolean data are obtained from the PMUT digital data.
Terlizzi discloses the virtual buttons(604, 606, 614)(Fig. 6; ¶¶0045, 0049), each of the virtual buttons(604, 606, 614)(Fig. 6; ¶¶0045, 0049) corresponding to a respective region of the cover layer (Fig. 6: 602, 604, 606; ¶0046 – the display’s top layer is a cover layer), 
(C4) configuring a haptic transducer (Figs. 4-7: 404, 508, 510, 512, 514, 516, 604, 710; ¶¶0044-0049, 0060, especially – “one or more transparent piezoelectric actuators”) vibrationally coupled to the cover layer (Fig. 6: 602, 604, 606; ¶¶0046, 0060 – the display’s top layer is a cover layer);
(C5) configuring a haptic controller(710)(Fig. 7; ¶0060) to drive the haptic transducer (Figs. 4-7: 404, 508, 510, 512, 514, 516, 604, 710; ¶¶0044-0049, 0060, especially – “one or more transparent piezoelectric actuators”), coupled to the processor(704)(Fig. 7; ¶¶0052-0053, 0059-0060) and optionally coupled to the touch-input sub-system(708)(Fig. 7; ¶¶0052-0053, 0059-0060);
(C12) determining, by the touch-input sub-system or the processor(704)(Fig. 7; ¶¶0052-0053, 0059-0060), first supplemental touch inputs (Fig. 7: 704, 708; ¶¶0046, 0048, 0053, 0059-0060 – supplemental haptic feedback is: (i) vibration of the display with an increasing (or decreasing) frequency as a user’s finger moves closer toward an object such as virtual button, or (ii) changing of vibration amplitude as the user’s finger moves around the display);
(C13) determining, by the touch-input sub-system or processor(704)(Fig. 7; ¶¶0052-0053, 0059-0060), primary touch inputs (Fig. 7: 704, 708; ¶¶0045, 0048, 0053).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Panchawagh with Terlizzi to provide a method of determining user-input that enables a user to locate displayed content without having to look at the displayed content (¶¶0048-0049).
Panchawagh and Terlizzi do not teach the above underlined limitations.
Other Relevant Prior Art
6.	Other relevant prior art includes:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

(i)	U.S. Patent Pub. No. 2018/0369866 A1 to Sammoura et al. discloses an electronic device (e.g., smart phone or haptic device)(¶¶0035, 0087) can include piezoelectric micromechanical ultrasonic transducer (PMUT) sensor elements(100)(Fig. 1A; ¶0040) that may be switched between a non-ultrasonic force/touch detection mode (¶¶0036-0037, 0070) and an ultrasonic detection fingerprint imaging mode (¶0050).
(ii)	U.S. Patent Pub. No. 2019/0354210 A1 to Akhbari et al. discloses an ultrasonic input device (FIG. 3; ¶0089) that includes piezoelectric micromechanical ultrasonic transducer (PMUT) sensor elements (¶0069) that transmit or receive ultrasonic signals (¶¶0132, 0144) to detect different types of touch inputs (e.g., light and heavy touches) based on the detected ultrasonic pattern (¶¶0070-0071, 0081)
Conclusion
7.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
	A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692